After an argument of these points by the respective counsel,
LIVINGSTON, Circuit Justice,
decided:
First. That no instructions were necessary on the part of the president, or any other officer of government, to justify the issuing a warrant for the violation of this or any other law; nor had the president any right to interfere with the proceedings which had been commenced in this case, by giving any instructions to him on the subject Nor was it necessary that the application for a warrant should be made by the district attorney, as any individual might complain of the infraction of a law, and he considered it his duty to award a warrant whenever complaint was made to him on oath of a crime’s being committed, whether such warrant were applied for by the district attorney or any other person.
Second. As to any privilege which Mr. Aguirre’s commission conferred on him, the judge was of opinion that this gentleman, not being accredited by the president, and the independence of Buencs Ayres not being acknowledged by the government of the United States, he was liable to be proceeded against for any offense which he might commit against our laws, in the same way as any other individual.
On the third point, the judge thought no offense could be committed against the third section of the act, unless the vessel was armed, as well as fitted out with intent to be employed, etc. That it does not appear by any part of the act that congress intended to prohibit the citizens of the United States from building vessels and selling them to either of the belligerents, so long as they were not armed. In the case of a principal, it was clearly necessaiy, by the very terms of the law, to render him criminal, that the vessel should be fitted out and armed. Those, therefore, who were knowingly concerned in the furnishing, fitting out, or arming of such ship or vessel, must also be considered as innocent, until an actual armament took place, or this absurdity would result, that one man might have a vessel built and fitted out for this purpose without being guilty of any offense, while the whole penalty of the law might be incurred by a person who should furnish her with a single suit of sails, or a cable. As it respected the evidence of an armament, the depositions on which the warrants had issued were not only either altogether silent, or quite insufficient to prove the fact; but those on the part of the defendants established, beyond controversy, that neither of the vessels, although no dpubt built for warlike purpose, had ever been armed.
LIVINGSTON, Circuit Justice, was therefore of opinion, that neither of the parties arrested had committed any offense, and ordered them all to be discharged.